Title: Enclosure: Francisco de Miranda to James Monroe, 2 April 1797
From: Miranda, Francisco de
To: Monroe, James


a Paris Ce 2 avril 1797.
Monsieur,
Ce n’est que dans le moment que je reçois Votre lettre du 17 mars. Mr. Prévost qui me l’envoie m’explique ainsi l’objet de Votre sollicitude: “the papers alluded to in the within note (votre lettre) are those which respect a negotiation with Mr. Pitt; confided to Mr. Miranda Some time Since by Messieurs hamilton and Knox, the object of which was to adopt Some effectual measure to liberate South America.” Je puis Vous assurer, monsieur, qu’il n’y a pas un mot de vrai dans tout ce rapport. Mr. Paine, duquel Vous dites le tenir, S’est assurément trompé en prenant pour des négociations quelques notes peut-ètre qu’il a vues à ma Compagne de minilmontant, faites dans le tems de mes Voyages dans les Etats Unis, et qui m’ont été données par ces deux respectables amis quand ils n’etaient que de Simples Citoyens, bien antérieurement à leur ministére. C’est la seule fois que M Paine ait été chez moi, et que nous aions parlé (autant que je puis m’en Souvenir) de la situation politique de l’amérique du Sud, ma patrie. Et certes, Vous conceves d’abord que si j’eusse eu le Desir, depuis deux ans, de remetre des papiers entre Vos mains, ou de les faire passer en Amérique, je n’aurais pas manqué de Vous en prévenir, dans les deux seules occasions que j’ai eu l’honneur de Vous voir, en nous rendant des Visites d’honnèteté, à ma Sortie des prisons de la tyrannie.
Je Vous Souhaite un tres heureux Voyage, et voulant profiter de Votre offre généreuse, je Vous prie de Vouloir bien Vous charger de présenter mes Complimens respectueux, aux général Washington—le C. A. hamilton, et le général knox. Je suis avec parfaite Consideration,
Monsieur   Votre très humble et très obeissant Serviteur
f. Miranda.
James Monroe Esqe.
